Case 2:19-cv-11661-DPH-DRG ECF No. 36 filed 01/16/20   PageID.1544   Page 1 of 4




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

 CATHOLIC CHARITIES
 WEST MICHIGAN,

      Plaintiff,
                                             2:19-CV-11661-DPH-DRG

 v.                                          Hon. Denise Page Hood

                                             Hon. David R. Grand
 MICHIGAN DEPARTMENT
 OF HEALTH AND HUMAN                  NOTICE OF FILING
 SERVICES; ROBERT GORDON, in
 his official capacity as Director
 of the Michigan Department of
 Health and Human Services;
 MICHIGAN CHILDREN’S
 SERVICES AGENCY; JENNIFER
 WRAYNO, in her official capacity as
 Acting Executive Director of
 Michigan Children’s Services Agency;
 DANA NESSEL, in her official
 capacity as Attorney General of
 Michigan.

      Defendants.

                                         /
Case 2:19-cv-11661-DPH-DRG ECF No. 36 filed 01/16/20   PageID.1545   Page 2 of 4




 James R. Wierenga (P48946)               Toni L. Harris (P63111)
 Attorney for Plaintiff                   Precious S. Boone (P81631)
 David, Wierenga & Lauka, PC              Elizabeth R. Husa Briggs
 99 Monroe Ave., NW                       (P73907)
 Ste. 1210                                Attorneys for Defendants
 Grand Rapids, MI 49503                   Michigan Department of
 (616) 454-3883                           Attorney General
 jim@dwlawpc.com                          Health, Education & Family
                                          Services Division
 David A. Cortman (GA Bar #188810)        P.O. Box 30758
 Attorney for Plaintiff                   Lansing, MI 48909
 Alliance Defending Freedom               (517) 335-7603
 1000 Hurricane Shoals Rd. NE             HarrisT19@michigan.gov
 Ste. D-1100
 Lawrenceville, GA 30043
 (770) 339-0774
 dcortman@ADFlegal.org

 Roger Brooks (NC Bar #16317)
 Jeremiah Galus (AZ Bar #030469)
 Attorneys for Plaintiff
 Alliance Defending Freedom
 15100 N. 90th Street
 Scottsdale, AZ 85260
 (480) 444-0020
 rbrooks@ADFlegal.org
 jgalus@ADFlegal.org
                                          /
                          NOTICE OF FILING
      Plaintiff Catholic Charities West Michigan submits this notice to

 alert the Court that the State of Michigan recently filed a motion to
 voluntarily dismiss its appeal of the preliminary injunction in Buck v.
 Gordon, No. 19-2185 (6th Cir.), attached as Exhibit 1. The State


                                      1
Case 2:19-cv-11661-DPH-DRG ECF No. 36 filed 01/16/20      PageID.1546   Page 3 of 4




 previously notified this Court of its appeal in Buck as “supplemental
 authority” for why a similar preliminary injunction should not issue in

 this case. See ECF No. 30.
      On January 9, 2020, Plaintiff’s counsel contacted Defendants’
 counsel to inquire whether, given the motion for voluntary dismissal in
 Buck, the State continues to oppose Catholic Charities West Michigan’s
 request for a preliminary injunction in this case. Plaintiff’s counsel has
 not received a response as of the date of this filing.

 Dated: January 16, 2020                  Respectfully submitted,

                                          /s/ Jeremiah Galus
                                          Jeremiah Galus (AZ Bar 030469)
                                          Alliance Defending Freedom
                                          15100 N. 90th Street
                                          Scottsdale, AZ 85260
                                          (480) 444-0020
                                          jgalus@ADFlegal.org




                                      2
Case 2:19-cv-11661-DPH-DRG ECF No. 36 filed 01/16/20   PageID.1547   Page 4 of 4




                      CERTIFICATE OF SERVICE
      I hereby certify that on January 16, 2020, I caused the foregoing

 to be filed with the Clerk of the Court using the ECF system, which will
 provide electronic copies to counsel of record.


                                   /s/ Jeremiah Galus
                                   Jeremiah Galus (AZ Bar 030469)
                                   Alliance Defending Freedom
                                   15100 N. 90th Street
                                   Scottsdale, AZ 85260
                                   (480) 444-0020
                                   jgalus@ADFlegal.org




                                      3
